             Case: 1:15-cv-00075-SA-RP Doc #: 51 Filed: 03/19/19 1 of 2 PageID #: 272



                                  IN THE UNITED STATES DISTRICT COURT 
                                FOR THE NORTHERN DISTRICT OF MISSISSIPPI 
                                           ABERDEEN DIVISION 
 
JESSICA JAUCH                                                                                       PLAINTIFF 
 
V.                                                                         CIVIL ACTION NO. 1:15‐CV‐75‐SA‐RP 
 
CHOCTAW COUNTY, ET AL.                                                                                DEFENDANTS 
 
_____________________________________________________________________________________ 
 
Presiding Judge:         Sharion Aycock                 JURY TRIAL ‐ March 18‐19, 2019 
 
Court Reporter:          Phyllis McLarty                Courtroom Deputy:    Melinda Tucker 
 
_____________________________________________________________________________________ 
 
Attorney for Plaintiff:                                 Attorney(s) for Defendants:   
Victor I. Fleitas                                       Daniel J. Griffith 
                                                        Mary McKay Griffith 
 
 
                                            COURT EXHIBIT LIST 
 
    Ex. #        Date      M       A                               Description of Exhibit 

     C1        03/18/19            X    Stipulated Facts – from Pretrial Order dated March 6, 2019 
 
 
                                            PLAINTIFF EXHIBIT LIST 
 
    Ex. #        Date      M       A                               Description of Exhibit 

     P1        03/18/19            X    Indictment 

     P2        03/18/19            X    Capias (Executed) 

     P3        03/18/19            X    Motion for Discovery 

     P4        03/18/19            X    Arraignment Order 

     P5        03/18/19            X    Bail Bond 

     P6        03/18/19            X    Itemized Statement for Compensation 

     P7        03/18/19            X    Dismissal Order 




                                                          1 
             Case: 1:15-cv-00075-SA-RP Doc #: 51 Filed: 03/19/19 2 of 2 PageID #: 273




    Ex. #        Date      M    A                           Description of Exhibit 
                                     Letter from Brian Clark, Esq. to Cloyd Halford Re: Consent to 
     P8        03/18/19         X 
                                     Guardianship 
     P9        03/18/19         X    Consent to Guardianship 

    P10        03/18/19         X    Booking Photos 

    P11        03/18/19         X    Arrest Report 
 
 
                                         DEFENSE EXHIBIT LIST 
 
    Ex. #        Date      M    A                           Description of Exhibit 

     D4        03/18/19         X    ID ONLY – Petition to Adjudicate Guilt 
 




                                                      2 
